Case 2:20-cv-00505-JPH-MJD Document 5 Filed 10/20/20 Page 1 of 4 PageID #: 18




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 TERRE HAUTE DIVISION

LAVERN BALTIMORE,                                   )
                                                    )
                             Petitioner,            )
                                                    )
                        v.                          )       No. 2:20-cv-00505-JPH-MJD
                                                    )
WARDEN,                                             )
                                                    )
                             Respondent.            )

   ORDER DENYING MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS
         AND DISMISSING PETITION FOR LACK OF JURISDICTION

       Lavern Baltimore was convicted in Indiana state court of burglary and sexual battery in

2006. He later filed a 28 U.S.C. § 2254 habeas corpus petition challenging his 2006 convictions,

but this Court dismissed the petition as untimely under 28 U.S.C. § 2244(d). Baltimore v. Warden,

2:19-cv-566-JMS-DLP, dkt. 14 (S.D. Ind. April 23, 2020). Mr. Baltimore did not appeal that

judgment. Instead, he filed a document—captioned as a petition for a writ of mandamus,

see 28 U.S.C. § 1651(a)—again challenging his 2006 state convictions. Dkt. 2. Because the

purported mandamus petition is in substance a § 2254 petition for a writ of habeas corpus, and

because this Court has no jurisdiction to consider a second or successive § 2254 petition without

prior approval from the Seventh Circuit, Mr. Baltimore's petition must be dismissed.

       "[28 U.S.C. §] 2254 provides the exclusive federal remedy for a person who, being in state

custody pursuant to the judgment of a state court, wishes to challenge a sanction that affects the

length of his custody." Harris v. Cotton, 296 F.3d 578, 579 (7th Cir. 2002); see Heck v. Humphrey,

512 U.S. 477, 481 (1994) ("[H]abeas corpus is the exclusive remedy for a state prisoner who

challenges the fact or duration of his confinement and seeks immediate or speedier release.").




                                                1
Case 2:20-cv-00505-JPH-MJD Document 5 Filed 10/20/20 Page 2 of 4 PageID #: 19




       Mr. Baltimore's petition seeks to overturn his state court convictions. See dkt. 2 at 1

("Petitioner . . . respectfully files his petition for mandamus . . . to request this Court exercise its

jurisdictional authority to review a manifest error of law with regard to the Petitioner's

conviction."); id. at 6−11 (in the "CLAIM FOR REVIEW" section, arguing that Mr. Baltimore's

conviction was based on insufficient evidence). And the substance of a filing, not its caption,

controls how the Court will assess it. See, e.g., Melton v. United States, 359 F.3d 855, 857

(7th Cir. 2004) ("Call it a motion for a new trial, arrest of judgment, mandamus, prohibition, coram

nobis, coram vobis, audita querela, certiorari, capias, habeas corpus, ejectment, quare impedit, bill

of review, writ of error, or an application for a Get-Out-of-Jail Card; the name makes no difference.

It is substance that controls."). The Court therefore construes Mr. Baltimore's petition as a petition

for a writ of habeas corpus. Cf. id. (no need to warn petitioner before recharacterizing second or

successive collateral attack).

        A petitioner may not bring a second or successive § 2254 petition without first obtaining

leave from the appropriate United States Court of Appeals. 28 U.S.C. § 2244(b)(3); see Harris v.

Cotton, 296 F.3d 578, 579 (7th Cir. 2002) (applying § 2244(b)(3) to habeas petition based on state

prisoner 's conviction for prison disciplinary infraction). Indeed, a district court does not have

subject matter jurisdiction over a second or successive petition. The "district court must dismiss a

second or successive petition, without awaiting any response from the government, unless the court

of appeals has given approval for the filing." In re Page, 170 F.3d 659, 661 (7th Cir. 1999). There

is no indication that Mr. Baltimore has sought or received approval from the Seventh Circuit to

file this petition. The Court therefore has no jurisdiction to consider it.




                                                   2
Case 2:20-cv-00505-JPH-MJD Document 5 Filed 10/20/20 Page 3 of 4 PageID #: 20




       Mr. Baltimore's petition is DISMISSED for lack of jurisdiction. His motion for leave to

proceed in forma pauperis, dkt. [3], is DENIED because the motion shows that he has sufficient

funds to pay the $5.00 filing fee required for a habeas corpus petition.

       Final judgment shall now enter.

SO ORDERED.
Date: 10/20/2020




                                                 3
Case 2:20-cv-00505-JPH-MJD Document 5 Filed 10/20/20 Page 4 of 4 PageID #: 21




Distribution:

LAVERN BALTIMORE
170093
WABASH VALLEY – CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
Electronic Service Participant – Court Only




                                     4
